

SEVERANCE AGREEMENT
THIS AGREEMENT, executed on              , 2016, is made by and between Covisint
Corporation, a Michigan corporation (the “Company”), and                     
(the “Employee”). This Severance Agreement supersedes and replaces any prior
Severance Agreement between the Company and Employee.
WHEREAS, the Company considers it essential to the best interests of its
business to foster the continued employment of key personnel; and
WHEREAS, the Board of Directors of the Company (“Company Board”) recognizes
that, as is the case with many publicly held corporations, the possibility of a
Change in Control exists and that such possibility, and the uncertainty and
questions which it may raise among employees, may result in the departure or
distraction of key personnel to the detriment of the Company; and
WHEREAS, the Company Board has determined that appropriate steps should be taken
to reinforce and encourage the continued attention and dedication of the
Company’s key personnel, including the Employee, to their assigned duties
without distraction in the face of potentially disturbing circumstances arising
from the possibility of a Change in Control of the Company;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Employee hereby agree as follows:
1.Defined Terms. The definitions of capitalized terms used in this Agreement are
provided in the last Section hereof.


2.    Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through December 31, 2019.


3.    Severance Payments.
    
3.1    Subject to Section 3.2 hereof, if the Employee’s employment is terminated
within one (1) year following a Change in Control either by the Company (or its
successor as contemplated under Section 6.1 below) or by the Employee, other
than (A) by the Company for Cause, (B) by reason of death or Disability, or (C)
by the Employee without Good Reason, then the Company shall pay the Employee the
amounts, and provide the Employee the benefits, described in this Section 3.1
(“Severance Payments”), in addition to any payments and benefits to which the
Employee is entitled with respect to his employment with the Company:


(A)    In lieu of any further salary payments to the Employee for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Employee, the Company shall pay to the Employee a lump


1



--------------------------------------------------------------------------------




sum severance payment, in cash, equal to 1 times (1x) the sum of (i) the
Employee’s annual base salary as in effect immediately prior to the Date of
Termination, and (ii) the Employee’s target annual bonus under any annual bonus
or incentive plan maintained by the Company in respect of the fiscal year in
which occurs the Date of Termination.
 
(B)    For a 12-month period that begins following the Date of Termination (the
“COBRA Reimbursement Period”), the Company will reimburse Employee for
Employee’s payments of premiums for COBRA continuation coverage as elected by
Employee (the “COBRA coverage”), provided that Employee timely elects such COBRA
coverage through the Company’s COBRA administrator and such COBRA coverage
remains in effect during the COBRA Reimbursement Period.  Invoices for the COBRA
coverage premiums will be mailed to Employee on a monthly basis. Within 30 days
of receiving verification that Employee has paid the COBRA premiums, the Company
will reimburse Employee in the amount of such premiums paid by the Employee
during the COBRA Reimbursement Period.


(C)    Notwithstanding any provision of any annual incentive plan to the
contrary, the Company shall pay to the Employee an amount, in cash, equal to the
sum of any unpaid incentive compensation which has been allocated or awarded to
the Employee for a completed fiscal year preceding the Date of Termination under
any such plan and which, as of the Date of Termination, is contingent only upon
the continued employment of the Employee to a subsequent date.


(D)    Unless otherwise vested under the 2009 Long Term Incentive Plan or the
applicable stock option agreement, upon the Date of Termination, Employee’s
unvested options will vest immediately and the Employee may exercise the options
as if he were still employed.


3.2    (A)    Notwithstanding any other provisions of this Agreement, in the
event that any payment or benefit received or to be received by the Employee in
connection with, or on account of, a Change in Control (including any payment or
benefit received in connection with the termination of the Employee’s employment
on account of a Change in Control, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits, including the Severance Payments, being hereinafter referred to as the
“Total Payments”) would be subject (in whole or part), to the Excise Tax, then,
after taking into account any reduction in the Total Payments permitted under
Section 280G of the Code to that portion of the Total Payments payable under
such other plan, arrangement or agreement, to the extent the Total Payments
still result in an excess payment under Section 280G of the Code, Total Payments
shall be adjusted further as follows:
(i) the portion of the Total Payments that does not constitute deferred
compensation within the meaning of Section 409A of the Code shall first be
reduced, then


2



--------------------------------------------------------------------------------




(ii) to the extent necessary so that no portion of the Total Payments is subject
to the Excise Tax, the portion of the Total Payments that constitutes deferred
compensation within the meaning of Section 409A of the Code shall thereafter be
reduced, but only if (A) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (B) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Employee would be subject in respect of such unreduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments).
(B)    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Employee shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code, if such waiver is otherwise permitted by law, shall
be taken into account, (ii) no portion of the Total Payments shall be taken into
account which, in the opinion of tax counsel reasonably acceptable to the
Employee (“Tax Counsel”), does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of Section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of Tax
Counsel, constitutes reasonable compensation for services actually rendered,
within the meaning of Section 280G(b)(4)(B) of the Code, in excess of the Base
Amount allocable to such reasonable compensation, and (iii) the value of any
non‑cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.
(C)    At the time that payments are made under this Agreement, the Company
shall provide the Employee with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from Tax Counsel or other advisors or consultants (and any such
opinions or advice which are in writing shall be attached to the statement). If
the Employee objects to the Company’s calculations, the Company shall pay to the
Employee such portion of the Severance Payments (up to 100% thereof) as the
Employee determines is necessary to result in the proper application of
subsection A of this Section 3.2.
3.3    Subject to the provisions of Section 12 hereof, the payment provided in
subsections (A) and (C) of Section 3.1 hereof shall be made not later than the
fifth business day following the Date of Termination.


4.    Termination Procedures and Compensation During Dispute.




3



--------------------------------------------------------------------------------




4.1    Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Employee’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 7 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Employee’s employment.
4.2    Date of Termination. “Date of Termination,” with respect to any purported
termination of the Employee’s employment after a Change in Control and during
the Term, shall mean (i) if the Employee’s employment is terminated by the
Company, thirty (30) days after Notice of Termination is given, or such earlier
date as is specified in the Notice of Termination and (ii) if the Employee’s
employment is terminated by the Employee, fifteen (15) days after Notice of
Termination is given.


5.    No Mitigation. The Company agrees that, if the Employee’s employment with
the Company terminates during the Term, the Employee is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Employee by the Company pursuant to Section 3 hereof. Further, except as
specifically provided in Section 3.1(B) hereof, no payment or benefit provided
for in this Agreement shall be reduced by any compensation earned by the
Employee as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Employee to the
Company, or otherwise.


6.    Successors; Binding Agreement.


6.1    In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.


6.2    This Agreement shall inure to the benefit of and be enforceable by the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Employee shall
die while any amount would still be payable to the Employee hereunder (other
than amounts which, by their terms, terminate upon the death of the Employee) if
the Employee had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
executors, personal representatives or administrators of the Employee’s estate.


7.    Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, or by overnight
courier service such as FedEx, addressed,


4



--------------------------------------------------------------------------------




if to the Employee, to the most recent address shown in the personnel records of
the Company and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:


To the Company:
Covisint Corporation
26533 Evergreen Road, Suite 500
Southfield, MI 48076
Attention: Chief Executive Officer


8.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and such officer as may be specifically designated by
the Company Board. No waiver by either party hereto at any time of any breach by
the other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Michigan. All references to sections of the Exchange
Act or the Code shall be deemed also to refer to any successor provisions to
such sections. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which the Employee has agreed. The obligations of the
Company and the Employee under this Agreement which by their nature may require
either partial or total performance after the expiration of the Term (including,
without limitation, those under Sections 3 hereof) shall survive such
expiration.


9.    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


10.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


11.    Settlement of Disputes; Arbitration.


11.1    All claims by the Employee for benefits under this Agreement shall be in
writing. Any denial of a claim for benefits under this Agreement shall be
delivered to the Employee in writing and shall set forth the specific reasons
for the denial and the specific provisions of this Agreement relied upon. The
Company shall afford a reasonable opportunity to the Employee for a review of
the decision denying a claim.


5



--------------------------------------------------------------------------------






11.2    Any further dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in the city and state
of the Employee’s principal residence as of the date of the Change in Control,
in accordance with the rules of the American Arbitration Association then in
effect; provided, however, that the evidentiary standards set forth in this
Agreement shall apply. Judgment may be entered on the arbitrator’s award in any
court having jurisdiction.


12.    Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with Section 409A of the Code to the extent subject
thereto or be exempt therefrom, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
to the extent required to avoid the application of an accelerated or additional
tax under Section 409A of the Code, the Employee shall not be considered to have
terminated employment with the Company for purposes of this Agreement until such
time as the Employee is considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A of the Code. Each amount to
be paid or benefit to be provided under this Agreement shall be construed as a
separately identified payment for purposes of Section 409A of the Code, and any
payments that are due within the “short term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise. To the extent required to avoid the
application of an accelerated or additional tax under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement during the three-month period immediately
following the Employee’s termination of employment shall instead be paid on the
first business day after the date that is six months following the Employee’s
termination of employment (or upon the Employee’s death, if earlier). To the
extent required to avoid an accelerated or additional tax under Section 409A of
the Code, amounts reimbursable to Employee under this Agreement shall be paid to
Employee on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to Employee) during any one year may not affect
amounts reimbursable or provided in any subsequent year.


13.    Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated below:


(A)    “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.


(B)    “Base Amount” shall have the meaning set forth in Section 280G(b)(3) of
the Code.


(C)    “Beneficial Owner” shall have the meaning set forth in Rule 13d‑3 under
the Exchange Act.




6



--------------------------------------------------------------------------------




(D)    “Cause” for termination by the Company of the Employee’s employment shall
mean (i) the failure by the Employee to substantially perform the Employee’s
duties with the Company (other than any such failure resulting from the
Employee’s incapacity due to physical or mental illness or any such actual or
anticipated failure after the issuance of a Notice of Termination for Good
Reason by the Employee pursuant to Section 4.1 hereof), or (ii) the engaging by
the Employee in conduct which is demonstrably and materially injurious to the
Company or its subsidiaries, monetarily or otherwise.


(E)    A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:


(I)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Company representing 50% or more of the combined voting power of
Company’s then outstanding securities; or


(II)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Company Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Company) whose appointment or election by the
Company Board or nomination for election by Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or


(III)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation immediately following which the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continue to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof),
in combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, more than 50% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities Beneficially Owned by
such Person any securities acquired directly from the Company or its Affiliates)


7



--------------------------------------------------------------------------------




representing 50% or more of the combined voting power of the Company’s then
outstanding securities; or


(IV)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets immediately following which the individuals who
comprise the Company Board immediately prior thereto constitute at least a
majority of the board of directors of the entity to which such assets are sold
or disposed or any parent thereof.


Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred under clauses (I), (II), (III) or (IV) above by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the common stock of the Company
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.


(E)    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
 
(F)    “Date of Termination” shall have the meaning set forth in Section 4.2
hereof.


(G)    “Disability” shall be deemed the reason for the termination by the
Company of the Employee’s employment, if, as a result of the Employee’s
incapacity due to physical or mental illness, the Employee shall have been
absent from the full‑time performance of the Employee’s duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Employee a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Employee shall not have returned
to the full‑time performance of the Employee’s duties.


(H)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.


(I)    “Excise Tax” shall mean any excise tax imposed under Section 4999 of the
Code.


(J)    “Employee” shall mean the individual named in the first paragraph of this
Agreement.


(K)    “Good Reason” for termination by the Employee of the Employee’s
employment shall mean the occurrence (without the Employee’s express written
consent


8



--------------------------------------------------------------------------------




which specifically references this Agreement) after any Change in Control, of
any one of the following acts by the Company, or failures by the Company to act:
(I)    the assignment to the Employee of any duties materially inconsistent with
the Employee’s status, duties, and responsibilities as a _______________________
of a publicly traded company, including the Company, or a substantial adverse
alteration in the nature or status of the Employee’s responsibilities from those
in effect on the effective date of this Agreement;


(II)    a reduction by the Company in the Employee’s annual base salary or
target bonus percentage as in effect on the date hereof or as the same may be
increased from time to time;


(III)    the relocation of the Employee’s principal place of employment to a
location more than 25 miles from the Employee’s principal residence immediately
prior to the date hereof or the Company’s requiring the Employee to be based
anywhere other than such principal place of employment (or permitted relocation
thereof) except for required travel on the Company’s business to an extent
substantially consistent with the Employee’s present business travel
obligations;


(IV)    the failure by the Company to pay to the Employee any portion of the
Employee’s current compensation or to pay to the Employee any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;


(V)    the failure by the Company to continue in effect any compensation plan in
which the Employee participates immediately prior to the date hereof which is
material to the Employee’s total compensation, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue the Employee’s
participation therein (or in such substitute or alternative plan acceptable to
the Employee) on a basis not materially less favorable, both in terms of the
amount or timing of payment of benefits provided and the level of the Employee’s
participation relative to other participants, as existed immediately prior to
the date hereof;


(VI)    the failure by the Company to continue to provide the Employee with such
benefits that are substantially similar to those enjoyed by the Employee as of
the date of this Agreement under any of the Company’s pension, savings, life
insurance, medical, health and accident, disability or other plans in which the
Employee is participating as of the date of this Agreement (except to the extent
that across-the-board-changes are made that affect all similarly situated
executives of the Company and all executives of


9



--------------------------------------------------------------------------------




any Person in control of the Company) or the taking of any other action by the
Company which would directly or indirectly reduce any of such benefits or
deprive the Employee of any fringe benefit enjoyed by the Employee as of the
effective date hereof; or


(VII) the failure by the Company to fulfill its obligations under Section 6.1 of
this Agreement requiring any successor to the Company to assume this Agreement
and the obligations hereunder.


The Employee’s continued employment shall not constitute consent to, or a waiver
of rights with respect to, any act or failure to act constituting Good Reason
hereunder; provided that the Employee provides the Company with a written Notice
of Termination within ninety (90) days following the occurrence of the event
constituting Good Reason. In no event will the Employee have Good Reason to
terminate employment if such act or failure to act as set forth in paragraphs
(I) through (VII) is cured by the Company within 30 days after a Notice of
Termination is delivered by the Employee to the Company.


(L)    “Notice of Termination” shall have the meaning set forth in Section 4.1
hereof.


(M)    “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof.


(N)    “Severance Payments” shall have the meaning set forth in Section 3.2
hereof.


(O)    “Tax Counsel” shall have the meaning set forth in Section 3.2 hereof.


(P)    “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).


(Q)    “Total Payments” shall mean those payments so described in Section 3.2
hereof.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
COVISINT CORPORATION
    
By:        
Its: Chief Executive Officer


    


10

